EXHIBIT 10.2

 

SECOND AMENDMENT TO

STOCK PURCHASE AGREEMENT

 

This Second Amendment to Stock Purchase Agreement (this “Amendment”) dated as of
April 5, 2011, is by and between Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Company”), and Concept Development Partners LLC, a Delaware
limited liability company (the “Buyer”).

 

RECITALS

 

WHEREAS, the Company and Buyer are parties to a Stock Purchase Agreement dated
February 8, 2011, as amended by the Waiver and First Amendment to Stock Purchase
Agreement dated March 17, 2011 (collectively, the “Original Agreement”); and

 

WHEREAS, the Company and Buyer desire to amend the terms of the Original
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises made in
this Amendment, and in consideration of the representations, warranties, and
covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, each of the parties
hereby agrees as follows intending to be legally bound:

 

1.                                       Defined Terms.  Capitalized terms used
and not otherwise defined herein shall have the meanings given such terms in the
Original Agreement.

 

2.                                       Amendments.  The parties hereto agree
to the following amendments to the Original Agreement:

 

(a)                                  Article 5 of the Original Agreement is
hereby amended by adding the following additional Section 5.14:

 

“5.14  Access to Information.  Upon the request of the Buyer, both prior to and
after the Closing, the Company shall afford the Buyer and its accountants,
counsel and other representatives reasonable access to all of the properties,
books, contracts, commitments and records of the Company and its Subsidiaries
that are reasonably requested. The Buyer will, and will cause its agents to,
conduct any such investigations on reasonable advance notice, during normal
business hours and in such a manner as not to interfere unreasonably with the
normal operations of the Company and its Subsidiaries. In addition, the Company
shall deliver to the Buyer, as long as the Buyer owns any shares of Preferred
Stock or Common Stock, as promptly as practical but in no event later than
30 days after the end of each calendar month, a copy of the monthly financial
reporting package for such month customarily prepared for the Company’s Chief
Executive Officer; provided that the monthly reporting package for the last
month of each fiscal quarter or fiscal year may be delivered when available,
consistent with the preparation of the Company’s quarterly or annual reports to
be filed with the SEC. Buyer may disclose such financial information to its
equity holders, including CIC Partners, and acknowledges that such information
will contain material nonpublic information within the meaning of SEC
Regulation FD. Buyer agrees to maintain such information in confidence and,
prior to disclosure to any of its equity holders, will obtain and furnish to the
Company in writing a similar agreement from such equity holders that they will
hold such information in confidence.”

 

1

--------------------------------------------------------------------------------


 

(b)                                 Article 8 of the Original Agreement is
hereby amended by adding the following additional Sections 8.11 and 8.12:

 

“8.11                     Company Resolutions.  The Company shall have delivered
to the Buyer resolutions of its Board of Directors, certified by the Secretary
of the Company, as to (i) the setting of the size of the Board of Directors at
eight persons as of the Closing Date, (ii) the appointment to the Board of
Directors as of the Closing Date of the following five Buyer nominees to the
Board of Directors: Fouad Z. Bashour, Robert J. Doran, Michael S. Rawlings,
Louis M. Mucci and Michael Staenberg and (iii) the appointment to each committee
of the Board of Directors as of the Closing Date of one Buyer nominee to be
specified by Buyer to the Company in writing three Business Days prior to the
Closing Date.

 

8.12                           Board Resignations.  The Company shall have
delivered to the Buyer resignations from the Board of Directors as of the
Closing Date of the following individuals: Donald A. Dunham, Jr., Charles J.
Hey, Brian K. Gramm and David A. Timpe.”

 

(c)                                  Exhibit A to the Original Agreement is
hereby amended in its entirety by replacing it with Exhibit A attached hereto.

 

3.                                       Original Agreement Continues.  Other
than as amended by this Amendment, the Original Agreement shall continue in full
force and effect.

 

4.                                       Miscellaneous.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Amendment, once executed by a party, may be delivered to the
other party hereto by facsimile or other electronic transmission of a copy of
this Amendment bearing the signature of the party so delivering this Amendment.
This Amendment shall be enforced, governed by and construed in accordance with
the laws of the State of Minnesota applicable to agreements made and to be
performed entirely within such state, without regard to the principles of
conflict of laws.

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

By:

/s/ JAMES G. GILBERTSON

 

Name: James G. Gilbertson

 

Title: Chief Financial Officer

 

 

 

CONCEPT DEVELOPMENT PARTNERS LLC

 

 

 

By:

/s/ FOUAD Z. BASHOUR

 

Name: Fouad Z. Bashour

 

Title: Manager

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

GRANITE CITY FOOD & BREWERY LTD.

 

CERTIFICATE OF DESIGNATION OF RIGHTS AND PREFERENCES

 

OF

 

SERIES A CONVERTIBLE PREFERRED STOCK

 

Granite City Food & Brewery Ltd., a Minnesota corporation (the “Corporation”),
does hereby certify that pursuant to authority vested in it by the provisions of
the Articles of Incorporation, as amended, of the Corporation, the Board of
Directors of the Corporation by action in writing by the Board of Directors
taken pursuant to Section 302A.239 of the Minnesota Business Corporation Act,
did adopt the following resolution authorizing the creation and issuance of a
series of preferred stock designated as Series A Convertible Preferred Stock:

 

RESOLVED that, pursuant to authority expressly granted to the Board of Directors
of the Corporation by the provisions of the Articles of Incorporation of the
Corporation, the Board of Directors of the Corporation hereby creates and
authorizes the issuance of a series of shares of preferred stock of the
Corporation and hereby fixes, in addition to the relative rights, voting power,
preferences and restrictions stated in the Articles of Incorporation of the
Corporation, the following designation and number of shares of such preferred
stock of the Corporation and the following voting, dividend rate, liquidation
preference, conversion and other rights, preferences and restrictions with
respect to such shares of preferred stock of the Corporation:

 

1.                                       Designation of Series of Preferred
Stock.

 

Of the 10,000,000 shares of preferred stock which the Corporation is authorized
to issue pursuant to its Articles of Incorporation, 3,000,000 of such shares are
designated as shares of Series A Convertible Preferred Stock of the Corporation,
par value $.01 per share (“Series A Preferred”). Shares of Series A Preferred
shall have a stated value of $3.00 per share (the “Stated Value”). Such shares
of Series A Preferred, together with the 90,000,000 shares of authorized common
stock of the Corporation, the remaining balance of the undesignated shares of
preferred stock of the Corporation and any other common stock or preferred stock
that may hereafter be authorized in or pursuant to the Articles of Incorporation
of the Corporation, are sometimes hereinafter collectively referred to as the
“capital stock.”

 

2.                                       Voting Privileges.

 

(a)                                  General.  Each holder of Series A Preferred
shall have 0.77922 votes per Series A Preferred share on all matters submitted
to the shareholders which votes shall be subject to a proportional adjustment
upon any Conversion Price adjustment pursuant to Section 5(f). Except as
otherwise provided herein, and except as otherwise required by agreement or law,
all shares of capital stock of the Corporation shall vote as a single class on
all matters submitted to the shareholders.

 

(b)                                 Additional Class Votes by Series A
Preferred.  Without the affirmative vote or written consent of the holders
(acting together as a class) of a majority of the shares of Series A Preferred
at the time outstanding, the Corporation shall not: (i) declare, or pay, or set
apart for payment, any dividends (other than dividends payable in stock ranking
junior to Series A Preferred as to dividends and upon liquidation, dissolution
or winding-up) or make any distribution in cash or other property on any other
class or series of stock of the Corporation ranking junior to Series A Preferred
either as to dividends or upon liquidation, dissolution or winding-up and will
not redeem, purchase or otherwise acquire any shares of any such junior class or
series if at the time of making such declaration, payment, distribution,
redemption, purchase or acquisition the Corporation shall be in default with
respect to any dividend payable on, or any obligation to retire shares of,
Series A Preferred; (ii) authorize, create or issue, or increase the authorized
or issued amount, of any class or series of stock ranking senior to

 

A-1

--------------------------------------------------------------------------------


 

Series A Preferred as to payment of dividends, as to payment or distribution of
assets upon the liquidation or dissolution of the corporation, or as to voting
rights (on an as-if-converted basis or otherwise); (iii) amend, alter or repeal
(whether by merger, consolidation or otherwise) any of the provisions of the
Corporation’s Articles of Incorporation, or of this Certificate of Designation,
so as to adversely affect the preferences, rights, privileges or powers of
Series A Preferred; (iv) acquire or agree to acquire (x) by merging or
consolidating with, or by purchasing a substantial portion of the stock, or
other ownership interests in, or substantial portion of assets of, or by any
other manner, any business or any corporation, partnership, association, joint
venture, limited liability company or other entity or division thereof or
(y) any assets that would be material, individually or in the aggregate, to the
Corporation, except purchases of supplies, equipment and inventory in the
ordinary course of business consistent with past practice; or (v) sell, lease,
exchange or dispose in any other manner, all or substantially all of the assets
of the Corporation.

 

3.                                       Dividends.

 

(a)                                  The holders of shares of Series A Preferred
shall be entitled to receive cumulative dividends, out of funds legally
available therefor, at a rate of nine percent (9%) per annum, before any
dividend or distribution in cash or other property on common stock or any class
or series of stock of the Corporation ranking junior to Series A Preferred as to
dividends or on liquidation, dissolution or winding-up shall be declared or paid
or set apart for payment.

 

(b)                                 Dividends on Series A Preferred shall be
payable on March 31, June 30, September 30 and December 31 of each year through
December 31, 2013 (each such date being hereinafter individually a “Dividend
Payment Date”), except that if such date is a Saturday, Sunday or legal holiday
then such dividend shall be payable on the first immediately preceding calendar
day which is not a Saturday, Sunday or legal holiday, to holders of record as
they appear on the books of the Corporation on such respective dates, not
exceeding sixty (60) days preceding such Dividend Payment Date, as may be
determined by the Board of Directors in advance of the payment of each
particular dividend. Dividends in arrears may be declared and paid at any time,
without reference to any regular Dividend Payment Date, to holders of record on
such date as may be fixed by the Board of Directors of the Corporation.
Dividends declared and paid in arrears shall be applied first to the earliest
dividend period or periods for which any dividends remain outstanding. The
amount of dividends payable per share of Series A Preferred for each dividend
period shall be computed by dividing the annual rate of 9% by four. Dividends
payable on Series A Preferred for the initial dividend period and for any other
period less than a full quarterly period shall be computed and prorated on the
basis of a 360-day year of twelve 30-day months.

 

(c)                                  If the Corporation is unable to pay a
dividend on a Dividend Payment Date, the dividend shall be cumulative and shall
accrue from and after the date of original issuance thereof, whether or not
declared by the Board of Directors. Accrued dividends shall bear interest at a
rate of ten percent (10%) per annum.

 

(d)                                 No cash dividend may be declared on any
other class or series of stock ranking on a parity or junior with Series A
Preferred as to dividends in respect of any dividend period unless there shall
also be or have been declared and paid on Series A Preferred accrued, unpaid
dividends for all quarterly periods coinciding with or ending before such
quarterly period, ratably in proportion to the respective annual dividend rates
fixed therefor.

 

(e)                                  Dividends on Series A Preferred shall be
paid 50% in cash and 50% in shares of fully-paid and nonassessable common stock
of the Corporation, valued at the market price per share of the common stock of
the Corporation. As used in this Section 3, the term “market price” shall mean
(i) if the common stock is traded on a securities exchange or on the NASDAQ
Stock Market, the closing sale price of the common stock on such exchange or the
NASDAQ Stock Market, or if the common stock is otherwise traded in the
over-the-counter market, the closing bid price, in each case averaged

 

A-2

--------------------------------------------------------------------------------


 

over a period of ninety (90) consecutive trading days prior to the date as of
which “market price” is being determined, (ii) if the common stock is not traded
on an exchange or the NASDAQ Stock Market, or otherwise traded in the
over-the-counter market, the higher of (A) the book value thereof as determined
by any firm of independent public accountants of recognized standing selected by
the Board of Directors of the Corporation as of the last day of any month ending
within sixty (60) days preceding the date as of which the determination is to be
made, or (B) the fair value thereof determined in good faith by the Board of
Directors of the Corporation as of a date which is within fifteen (15) days of
the date as of which the determination is to be made.

 

(f)                                    Any portion of a dividend that would
result in issuance of a fractional share of common stock shall be paid in cash
at the dividend rate set forth in Section 3(a).

 

4.                                       Liquidation Preference.

 

(a)                                  In the event of an involuntary or voluntary
liquidation or dissolution of the Corporation at any time, the holders of shares
of Series A Preferred shall be entitled to receive out of the assets of the
Corporation an amount per share equal to the Stated Value, plus dividends unpaid
and accumulated or accrued thereon, and any interest due thereon if any. In the
event of either an involuntary or a voluntary liquidation or dissolution of the
Corporation, payment shall be made to the holders of shares of Series A
Preferred in the amounts herein fixed before any payment shall be made or any
assets distributed to the holders of the common stock or any other class of
shares of the Corporation ranking junior to Series A Preferred with respect to
payment upon dissolution or liquidation of the Corporation. If upon any
liquidation or dissolution of the Corporation, the assets available for
distribution shall be insufficient to pay the holders of all outstanding shares
of Series A Preferred and any liquidation preference on any other class or
series of preferred stock of the Corporation ranking on a parity with Series A
Preferred, to which they respectively shall be entitled, the holders of such
shares of Series A Preferred and the holders of any such other class or series
of preferred stock of the Corporation ranking on a parity with Series A
Preferred shall share pro rata in any such distribution in proportion to the
full amounts to which they would otherwise be respectively entitled.

 

(b)                                 Nothing hereinabove set forth shall affect
in any way the right of each holder of shares of Series A Preferred to convert
such shares at any time and from time to time in accordance with Section 5
below.

 

5.                                       Optional Conversion Right.

 

(a)                                  The holder of any shares of Series A
Preferred may at any time prior to the Automatic Conversion Date, as defined in
Section 6(a) hereof, convert any or all of the shares of Series A Preferred into
fully paid and non-assessable shares of common stock of the Corporation at the
rate of two shares of common stock for each share of Series A Preferred,
equivalent to a conversion price of $1.50 per share (the “Conversion Price”),
subject to adjustment pursuant to Section 5(c). Subject to the provisions of the
next sentence, shares of Series A Preferred surrendered for conversion during
the period from the close of business on any record date for the payment of
dividends next preceding any Dividend Payment Date to the opening of business on
such Dividend Payment Date shall be accompanied by payment of an amount equal to
the dividend payable on such Dividend Payment Date on the shares being
surrendered for conversion. A holder of Series A Preferred on the record date
preceding a Dividend Payment Date who (or whose transferee) converts shares of
Series A Preferred on a Dividend Payment Date, will receive the dividend payable
on such Series A Preferred by the Corporation on such Dividend Payment Date
together with all accumulated but unpaid dividends on such Series A Preferred,
and the converting holder need not include payment in the amount of such
dividend upon surrender of shares of Series A Preferred for conversion.

 

(b)                                 In order to convert shares of Series A
Preferred into shares of common stock of the Corporation, the holder thereof
shall give written notice to the Corporation at such office that such

 

A-3

--------------------------------------------------------------------------------


 

holder elects to convert such shares and shall surrender at the Corporation’s
corporate offices the certificate or certificates therefor, duly endorsed to the
Corporation or in blank, within two business days following delivery of such
notice. Shares of Series A Preferred shall be deemed to have been converted
immediately prior to the close of business on the day of the surrender of such
shares for conversion as herein provided, and the person entitled to receive the
shares of common stock of the Corporation issuable upon such conversion shall be
treated for all purposes as the record holder of such shares of common stock at
such time. As promptly as practicable on or after the conversion date, the
Corporation shall issue and deliver or cause to be issued and delivered a
certificate or certificates for the number of shares of common stock of the
Corporation issuable upon such conversion.

 

(c)                                  The Conversion Price shall be subject to
adjustment from time to time as hereinafter provided. Upon each adjustment of
the Conversion Price each holder of shares of Series A Preferred shall
thereafter be entitled to receive the number of shares of common stock of the
Corporation obtained by multiplying the Conversion Price in effect immediately
prior to such adjustment by the number of shares issuable pursuant to conversion
immediately prior to such adjustment and dividing the product thereof by the
Conversion Price resulting from such adjustment.

 

(d)                                 Except for (i) options, warrants or other
rights to purchase securities outstanding on the date of the first issuance of
Series A Preferred (provided there is no adjustment to the terms of such
options, warrants or other securities on or after the date of issuance of
Series A Preferred, other than pursuant to the Corporation’s option exchange
program approved by the compensation committee of the Board of Directors of the
Corporation on December 28, 2010); (ii) options to purchase shares of common
stock and the issuance of awards of common stock pursuant to stock option or
employee stock purchase plans adopted by the Corporation and shares of common
stock issued upon the exercise of such options granted pursuant to such plans
(provided there is no adjustment to the terms of such options, awards or other
securities on or after the date of issuance of Series A Preferred),
appropriately adjusted to reflect stock splits, combinations, stock dividends,
reorganizations, consolidations and similar changes; or (iii) common stock
issued to holders of Series A Preferred or upon conversion or in lieu of cash
dividends on Series A Preferred, if and whenever the Corporation shall issue any
additional securities, warrants or rights or any security convertible or
exchangeable into equity, securities, warrants or rights (collectively,
“Convertible Securities”) without consideration or for a consideration per share
less than the Conversion Price in effect immediately prior to the time of such
issue or sale, then, forthwith upon such issue or sale, the Conversion Price
shall be adjusted to a price determined by multiplying such Conversion Price by
a fraction, the numerator of which shall be the number of shares of common stock
outstanding immediately prior to such issuance plus the number of shares of
common stock that the aggregate consideration received by the Corporation for
such issuance would purchase at such Conversion Price; and the denominator of
which shall be the number of shares of such additional common stock and the
number of shares of common stock outstanding prior to such issuance. For the
purpose of the above calculation, the number of shares of common stock
immediately prior to such issuance shall be calculated on a fully-diluted basis,
as if all shares of Series A Preferred had been fully converted into shares of
common stock and any outstanding warrants, options or other rights for the
purchase of shares of stock or Convertible Securities with an exercise price at
or less than the then current market value of the common stock of the
Corporation had been fully exercised as of such date. Except as provided in
Section 5(g) below, no further adjustments of the Conversion Price shall be made
upon the actual issuance of common stock or of any Convertible Securities upon
the exercise of such rights or options or upon the actual issue of such common
stock upon conversion or exchange of such Convertible Securities.

 

(e)                                  For purposes of this Section 5, in case any
shares of common stock or Convertible Securities or any rights or options to
purchase any such common stock or Convertible Securities shall be issued or sold
for cash, the consideration received therefor shall be deemed to be the amount
received by the Corporation therefor, without deducting therefrom any expenses
incurred or any underwriting

 

A-4

--------------------------------------------------------------------------------


 

commissions, discounts or concessions paid or allowed by the Corporation in
connection therewith. In case any shares of common stock or Convertible
Securities or any rights or options to purchase any such common stock or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the
Corporation shall be deemed to be the fair value of such consideration as
determined by the Board of Directors of the Corporation, without deducting
therefrom any expenses incurred or any underwriting commissions, discounts or
concessions paid or allowed by the Corporation in connection therewith. In case
any shares of common stock or Convertible Securities or any rights or options to
purchase such common stock or Convertible Securities shall be issued in
connection with any merger or consolidation in which the Corporation is the
surviving corporation, the amount of consideration therefor shall be deemed to
be the fair value as determined by the Board of Directors of the Corporation of
such portion of the assets and business of the non-surviving corporation or
corporations as such Board shall determine to be attributable to such common
stock, Convertible Securities, rights or options, as the case may be. In the
event of any consolidation or merger of the Corporation in which the Corporation
is not the surviving corporation or in the event of any sale of all or
substantially all of the assets of the Corporation for stock or other securities
of any other corporation, the Corporation shall be deemed to have issued a
number of shares of its common stock for stock or securities of the other
corporation computed on the basis of the actual exchange ratio on which the
transaction was predicated and for a consideration equal to the fair market
value on the date of such transaction of such stock or securities of the other
corporation, and if any such calculation results in adjustment of the Conversion
Price, the determination of the number of shares of common stock issuable upon
conversion immediately prior to such merger, conversion or sale, for purposes of
Section 5(h), shall be made after giving effect to such adjustment of the
Conversion Price.

 

(f)                                    In case the Corporation shall at any time
subdivide its outstanding shares of common stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
shall be proportionately reduced, and conversely, in case the outstanding shares
of common stock of the Corporation shall be combined into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased.

 

(g)                                 If (i) the purchase price provided for in
any right or option referred to in Section 5(d), or (ii) the additional
consideration, if any, payable upon the conversion or exchange of Convertible
Securities, or (iii) the rate at which any Convertible Securities are
convertible into or exchangeable for common stock, shall change at any time
(other than under or by reason of provisions designed to protect against
dilution and other than pursuant to the Corporation’s option exchange program
approved by the compensation committee of the Board of Directors of the
Corporation on December 28, 2010), or any Convertible Securities shall
terminate, expire or cease to be outstanding without exercise thereof, the
Conversion Price then in effect hereunder shall forthwith be increased or
decreased to such Conversion Price as would have applied had the adjustments
made upon the issuance of such rights, options or Convertible Securities been
made upon the basis of (x) the issuance of the number of shares of common stock
theretofore actually delivered upon the exercise of such options or rights or
upon the conversion or exchange of such Convertible Securities, and the total
consideration received therefor, and (y) the issuance at the time of such change
of any such options, rights, or Convertible Securities then still outstanding
for the consideration, if any, received by the Corporation therefor and to be
received on the basis of such changed price; and on the expiration of any such
option or right or the termination of any such right to convert or exchange such
Convertible Securities, the Conversion Price then in effect hereunder shall
forthwith be increased to such Conversion Price as would have been obtained had
the adjustments made upon the issuance of such rights or options or Convertible
Securities been made upon the basis of the issuance of the shares of common
stock theretofore actually delivered (and the total consideration received
therefor) upon the exercise of such rights or options or upon the conversion or
exchange of such Convertible Securities. If the purchase price provided for in
any right or option referred to in Section 5(d), or the rate at which any

 

A-5

--------------------------------------------------------------------------------


 

Convertible Securities referred to in Section 5(d) are convertible into or
exchangeable for common stock, shall decrease at any time under or by reason of
provisions with respect thereto designed to protect against dilution, then in
case of the delivery of common stock upon the exercise of any such right or
option or upon conversion or exchange of any such Convertible Securities, the
Conversion Price then in effect hereunder shall forthwith be decreased to such
Conversion Price as would have applied had the adjustments made upon the
issuance of such right, option or Convertible Securities been made upon the
basis of the issuance of (and the total consideration received for) the shares
of common stock delivered as aforesaid.

 

(h)                                 If any capital reorganization or
reclassification of the capital stock of the Corporation, or consolidation or
merger of the Corporation with another corporation, or the sale of all or
substantially all of its assets to another corporation shall be effected in such
a way that holders of common stock shall be entitled to receive stock,
securities or assets with respect to or in exchange for common stock, then, as a
condition of such reorganization, reclassification, consolidation, merger or
sale, and except as otherwise provided herein, lawful and adequate provision
shall be made whereby the holders of Series A Preferred shall thereafter have
the right to receive upon the basis and upon the terms and conditions specified
herein and in lieu of the shares of the common stock of the Corporation
immediately theretofore receivable upon the conversion of Series A Preferred,
such shares of stock, securities or assets as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such common
stock equal to the number of shares of such stock immediately theretofore
receivable upon the conversion of Series A Preferred had such reorganization,
reclassification, consolidation, merger or sale not taken place, plus all
dividends unpaid and accumulated or accrued thereon to the date of such
reorganization, reclassification, consolidation, merger or sale, and in any such
case appropriate provision shall be made with respect to the rights and
interests of the holders of Series A Preferred to the end that the provisions
hereof (including without limitation provisions for adjustments of the
Conversion Price and of the number of shares receivable upon the conversion of
Series A Preferred) shall thereafter be applicable, as nearly as may be in
relation to any shares of stock, securities or assets thereafter receivable upon
the conversion of Series A Preferred. The Corporation shall not effect any such
consolidation, merger or sale, unless prior to the consummation thereof the
successor corporation (if other than the Corporation) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument executed and mailed to the registered holders of Series A
Preferred, at the last addresses of such holders appearing on the books of the
Corporation, the obligation to deliver to such holders such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holders may be entitled to receive.

 

(i)                                     Upon any adjustment of the Conversion
Price, the Corporation shall give written notice thereof, by first-class mail,
postage prepaid, addressed to the registered holders of Series A Preferred, at
the addresses of such holders as shown on the books of the Corporation, which
notice shall state the Conversion Price resulting from such adjustment and the
increase or decrease, if any, in the number of shares receivable at such price
upon the conversion of Series A Preferred, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based. No
adjustment to the Conversion Price shall be required unless such adjustment
would require an increase or decrease of at least one percent (1%) in such
Conversion Price; provided, however, that any adjustments which by reason of
this Section 5(i) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; and, provided further, that
adjustment shall be required and made in accordance with the provisions of this
Section 5 (other than this Section 5(i)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution to the
holders of shares of common stock. All calculations under this Section 5 shall
be made to the nearest cent or to the nearest one-hundredth of a share, as the
case may be. Anything in this Section 5 to the contrary notwithstanding, the
Corporation shall be entitled to make such increases in the Conversion Price in
addition to those required by this Section 5 as it in its discretion shall
determine to be advisable in

 

A-6

--------------------------------------------------------------------------------


 

order that any stock dividends, subdivisions of shares, distribution of rights
to purchase stock or securities, or distribution of securities convertible into
or exchangeable for stock, hereafter made by the Corporation to its stockholders
shall not be taxable.

 

(j)                                     In case at any time: (i) there shall be
any capital reorganization, or reclassification of the capital stock of the
Corporation, or consolidation or merger of the Corporation with, or sale of all
or substantially all of its assets to, another corporation; or (ii) there shall
be a voluntary or involuntary dissolution, liquidation or winding up of the
Corporation; then, in any one or more of said cases, the Corporation shall give
written notice, by first-class mail, postage prepaid, addressed to the
registered holders of Series A Preferred at the addresses of such holders as
shown on the books of the Corporation, of the date on which (x) the books of the
Corporation shall close or a record shall be taken for such dividend,
distribution or subscription rights, or (y) such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up shall take place, as the case may be. Such notice shall also specify
the date as of which the holders of common stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their common stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, or winding up, as the case may be. Such written notice shall be
given at least twenty (20) days prior to the action in question and not less
than twenty (20) days prior to the record date or the date on which the
Corporation’s transfer books are closed in respect thereto.

 

(k)                                  If any event occurs as to which in the
opinion of the Board of Directors of the Corporation the other provisions of
this Section 5 are not strictly applicable or if strictly applicable would not
fairly protect the rights of the holders of Series A Preferred in accordance
with the essential intent and principles of such provisions, then the Board of
Directors shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, so as to protect such
rights as aforesaid.

 

(l)                                     As used in this Section 5 the term
“common stock” shall mean and include the Corporation’s presently authorized
common stock and any additional common stock that may be authorized by due
action of the Corporation’s Board of Directors and shareholders entitled to vote
thereon.

 

(m)                               No fractional shares of common stock shall be
issued upon conversion, but, instead of any fraction of a share which would
otherwise be issuable, the Corporation shall pay a cash adjustment in respect of
such fraction in an amount equal to the same fraction of the market price per
share of common stock as of the close of business on the day of conversion. As
used in this Section 5, the term “market price” shall mean (i) if the common
stock is traded on a securities exchange or on the NASDAQ Stock Market, the
closing sale price of the common stock on such exchange or the NASDAQ Stock
Market, or if the common stock is otherwise traded in the over-the-counter
market, the closing bid price, in each case averaged over a period of twenty
(20) consecutive trading days prior to the date as of which “market price” is
being determined, (ii) if at any time the common stock is not traded on an
exchange or the NASDAQ Stock Market, or otherwise traded in the over-the-counter
market, the higher of (A) the book value thereof as determined by any firm of
independent public accountants of recognized standing selected by the Board of
Directors of the Corporation as of the last day of any month ending within sixty
(60) days preceding the date as of which the determination is to be made, or
(B) the fair value thereof determined in good faith by the Board of Directors of
the Corporation as of a date which is within fifteen (15) days of the date as of
which the determination is to be made.

 

(n)                                 The Corporation covenants that it will at
all times reserve and keep available, solely for the purpose of issue upon
conversion of the shares of Series A Preferred, such number of shares of common
stock as shall be issuable upon the conversion of all such outstanding shares;
provided, that nothing contained herein shall be construed to preclude the
Corporation from satisfying its obligations

 

A-7

--------------------------------------------------------------------------------


 

in respect of the conversion of the shares by delivery of purchased shares of
common stock of the Corporation.

 

(o)                                 The Corporation covenants that if any shares
of common stock required to be reserved for purposes of conversion of the shares
of Series A Preferred require approval of any governmental authority under any
federal or state law, before such shares may be issued upon conversion, the
Corporation will cause such shares to be duly approved.

 

(p)                                 The Corporation covenants that all shares of
common stock issued upon conversion of the shares of Series A Preferred will
upon issue be fully paid and nonassessable and not subject to any preemptive
rights.

 

6.                                       Automatic Conversion.

 

(a)                                  Series A Preferred shall automatically be
converted into shares of common stock of the Corporation, without any act by the
Corporation or the holders of Series A Preferred, on the first business day on
or after December 31, 2014 (the “Automatic Conversion Date”), on which the
average of the closing sale prices of the Corporation’s common stock on the
NASDAQ Capital Market (or other principal exchange or market on which the common
stock is then traded) for the trading days within the ninety (90) calendar day
period ending on the date prior to the Automatic Conversion Date is greater than
$4.00 per share, as such per share amount may be adjusted for any share
combination, split or distribution.

 

(b)                                 Upon such automatic conversion, each holder
of certificates for shares of Series A Preferred shall immediately surrender
such certificates in exchange for appropriate stock certificates representing
shares of common stock of the Corporation. Each holder of a share of Series A
Preferred so converted shall be entitled to receive the full number of shares of
common stock into which such share of Series A Preferred held by such holder
could be converted if such holder had exercised its conversion right.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
of Rights and Preferences on behalf of the Corporation as of
the                          day of                                     , 2011.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

A-8

--------------------------------------------------------------------------------